REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Travers et al. (U.S. Patent Pub. No. 2009/0298075, cited on IDS of 09/29/2021) and Pham et al. (U.S. Patent Pub. 2012/0322666, cited on IDS of 07/01/2022), and no additional prior art was identified that teaches or suggests a method of sequencing a double stranded nucleic acid as currently claimed.  As previously discussed, Travers and Pham both teach methods for generating contiguous nucleic acid molecules comprising hairpin adapters ligated to a double stranded target nucleic acid molecule to be sequenced using primers that bind to one or both adapters.  However, neither reference teaches methods of sequencing a double stranded nucleic acid using a construct wherein one of the adapters is a Y-adapter or Y-shaped adapter comprising non-complementary 5’ and 3’ arms and complementary 3’ and 5’ portions, and which is ligated to one of the ends of a double stranded nucleic acid molecule, and the adapter ligated to the other end is a hairpin adapter, wherein a first sequencing primer is annealed to a portion of the Y-adapter, and a second sequencing primer is annealed to a sequence within the loop of the hairpin adapter. 
	Other references of particular interest to the currently claimed invention are Abarzua, P (U.S. Patent No. 6,498,023, cited on IDS of 07/01/2022) and Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 09/29/21).  While both references teach embodiments comprising the use of hairpin adapters, neither reference teaches methods of sequencing a double stranded nucleic acid using a construct wherein one of the adapters is a Y-adapter or Y-shaped adapter comprising non-complementary 5’ and 3’ arms and complementary 3’ and 5’ portions, and which is ligated to one of the ends of a double stranded nucleic acid molecule, and the adapter ligated to the other end is a hairpin adapter, wherein a first sequencing primer is annealed to a portion of the Y-adapter, and a second sequencing primer is annealed to a sequence within the loop of the hairpin adapter. 
	The rejection of claims 21-31 and 33-36 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No 11,242,562 is withdrawn.  While the ‘562 patent teaches methods for preparing sequencing libraries using either a set of hairpin adapters that are ligated to a plurality of double-stranded target DNA molecules, or a mix of Y-shape and hairpin adapters that are ligated to a plurality of double-stranded target DNA molecules (see claims 4 and 5 of the ‘562 patent), the patent claims are silent with regard to methods of sequencing a double stranded nucleic acid using a construct wherein one of the adapters is a Y-adapter or Y-shaped adapter comprising non-complementary 5’ and 3’ arms and complementary 3’ and 5’ portions, and which is ligated to one of the ends of a double stranded nucleic acid molecule, and the adapter ligated to the other end is a hairpin adapter, wherein a first sequencing primer is annealed to a portion of the Y-adapter, and a second sequencing primer is annealed to a sequence within the loop of the hairpin adapter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637